DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed June 29, 2020.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ha et al. (US 2008/0258614 A1)			Hai (US 2018/0180938 A1)
Hamaguchi et al. (US 2014/0198272 A1)        Jiang et al. (US 2020/0050823 A1)
Ishiguro (US 2012/0236234 A1)			Kim et al. (US 2018/0059300 A1)
Liang et al. (US 2019/0204634 A1)	       Nagai et al. (US 2007/0211198 A1)
Polyakov et al. (US 2020/0365831 A1)	      Powell et al. (US 2014/0055373 A1)
Tai et al. (US 2011/0261299 A1)		       Wang et al. (US 2018/0212200 A1)
Wu et al. (US 10,367,173 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

IMS
March 2, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822